Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   October 29, 2021

The Court of Appeals hereby passes the following order:

A22A0411. GREGORY JAMES SINOR v. THE STATE.

       After a bench trial, Gregory James Sinor was convicted of speeding on May 11,
2021. Sinor filed a “Motion for Reconsideration for Dismissal and Estoppel with a
Stay Pending Appeal,” which in essence sought reconsideration of his conviction.
The trial court denied Sinor’s motion on June 18, 2021, and he filed a notice of appeal
on July 28, 2021. The State has filed a motion to dismiss the appeal as untimely.
       A notice of appeal must be filed within 30 days of an appealable judgment.
OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga. 872, 872
(1) (452 SE2d 756) (1995). It is well settled that a motion for reconsideration does
not toll the time for filing a direct appeal, and the denial of such a motion is not itself
an appealable judgment. See Bell v. Cohran, 244 Ga. App. 510, 510 (536 SE2d 187)
(2000); Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985). Here,
Sinor’s notice of appeal was filed 78 days after his conviction was entered. Therefore,
it is untimely as to the appealable order and invalid as to the trial court’s subsequent
refusal to reconsider that order. Because we lack jurisdiction, the State’s motion to
dismiss is hereby GRANTED, and
the appeal is hereby DISMISSED.



                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   10/29/2021
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                 , Clerk.